DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 04/13/2022.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election of Species B, claims 2-20 with traverse, in the reply filed on 04/13/2022 is acknowledged. The traversal is on the ground that there will be no additional burden for the examiner to examine different Species. After further review, the examiner withdrew the Restriction/Requirements of 03/18/2022 and decided to prosecute claims 1-20.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2020 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.


Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding claim 18, in the limitation of the claim, “The method of claim 2, further comprising incorporating a VCSEL of the individual VCELs into a transmitter or transceiver device.”, the underlined word should be replaced by ‘VCSELs’.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-2 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 1, the limitation of the invention, ‘…wherein the bonded blank is substantially non-varying in an xy plane…’. The term "substantially" is a relative term. It modifies the target, the target being the “alignment of bonded blank in an xy-plane”. Therefore, neither the claim nor the specification reveals what deviation from "alignment of bonded blank in an xy-plane " is acceptable in order to be considered "substantially non-varying", rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to define the metes and bounds of the claim. For the purpose of examination, the examiner did not give any weight to the term “substantially”.
Regarding claim 2, the limitation of the invention, ‘…wherein the bonded blank is substantially non-varying in an xy plane…’. The term "substantially" is a relative term. It modifies the target, the target being the “alignment of bonded blank in an xy-plane”. Therefore, neither the claim nor the specification reveals what deviation from "alignment of bonded blank in an xy-plane " is acceptable in order to be considered "substantially non-varying", rendering the claim indefinite. Clarification and/or correction are/is required. A review of the specification does not reveal sufficient definition of the term to define the metes and bounds of the claim. For the purpose of examination, the examiner did not give any weight to the term “substantially”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US2008/0137692A1 (Park) and further in view of US 2006/0227835 A1 (Ueki). 
Regarding claim 1, Park discloses, a method for fabricating a vertical cavity surface emitting laser, the method comprising: 
bonding an un-patterned epi layer form (30; first conducting layer, epitaxially grown; Fig. 4; [0043]) onto a first reflector form (20 and 10; lower mirror layer and substrate; Fig. 4; [0043]),  
the first reflector form (20 and 10) comprising a first reflector layer (20) and a wafer (10) of a first substrate type (compound semiconductor; [0008]; considering GaAs) (Figs. 1-4; [0043]), 

    PNG
    media_image1.png
    595
    526
    media_image1.png
    Greyscale

performing a first regrowth to form first regrowth layers (40, 50 and 60; active layer, second conducting layer and tunnel junction layer; Fig. 1; [0043]) on the un-patterned epitaxially grown layers (30); 
patterning at least a portion (60) of the first regrowth layers (40, 50 and 60; Fig. 1) to form a tunnel junction pattern (60; tunnel junction pattern; Fig. 4; [0043]); 
performing a second regrowth to form second regrowth layers (70; third conducting layer; Fig. 4; [0043]); and 
bonding a second reflector form (80; upper mirror layer; Fig. 4; [0043]) onto the second regrowth layers (70), 
But Park fails to teach explicitly, the un-patterned epi layer form comprising a plurality of un-patterned epitaxially grown layers on a wafer of a second substrate type, 
the first substrate type and the second substrate type having different thermal expansion coefficients; 
removing the wafer of the second substrate type to form a bonded blank, wherein the bonded blank is substantially non-varying in an xy plane, 
the xy plane being normal to an intended emission direction of the VCSEL; 
the second reflector form comprising a second reflector layer and a second reflector substrate,
and removing the second reflector substrate,
However, in analogous art, Ueki discloses, the un-patterned epi layer form (16; first contact layer, grown using molecular beam epitaxy and not patterned; Fig. 3A; [0054]) comprising a plurality of un-patterned epitaxially grown layers on a wafer (a whole wafer would have plurality of un-patterned epitaxially grown layers) of a second substrate type (41; Indium phosphide substrate) (Fig. 3A; [0054]), 

    PNG
    media_image2.png
    289
    599
    media_image2.png
    Greyscale

removing the wafer of the second substrate type (41) to form a bonded blank (structure in Fig. 4B), wherein the bonded blank is substantially non-varying in an xy plane, 
the xy plane being normal to an intended emission direction (vertical) of the VCSEL (Fig. 4B; [0058]); 

    PNG
    media_image3.png
    223
    590
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ueki before him/her, to modify the teachings of a vertical cavity surface emitting laser as taught by Park and to include the teachings of using an intermediate substrate for connecting a few epitaxial layers to multiple semiconductor films over a different substrate and later removing the intermediate substrate as taught by Ueki since the use of the intermediate substrate would ensure a reliable bonding with very good alignment and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Ueki while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the teaching of Ueki, the combination of Park and Ueki teaches that the first substrate type (GaAs; 5.7x10-6/ 0K) and the second substrate type (InP; 4.48x10-6/ 0K) having different thermal expansion coefficients (these are material properties; see https://www.sciencedirect.com/science/article/pii/S0038109821004257); 
But the combination of Park and Ueki fails to teach explicitly, the second reflector form comprising a second reflector layer and a second reflector substrate,
and removing the second reflector substrate,
However, the examiner notes that with the teaching of Ueki regarding use of an intermediate substrate to attach a layer to an existing layer stack, it is well within the purview of a person with ordinary skill in the art to use a second reflector substrate with the second reflector layer (80; upper mirror layer; Fig. 4; [0043]) of Park and remove the second reflector substrate, after bonding the second reflector form onto the second regrowth layers. See MPEP 2143 (I) (D) – It is obvious Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	
Claims 2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over US2008/0137692A1 (Park) and further in view of US 2006/0227835 A1 (Ueki). 
Regarding claim 2, Park discloses, a method for fabricating a vertical cavity surface emitting laser on a large wafer, the method comprising: 
forming a first reflector form (20 and 10; lower mirror layer and substrate; Fig. 4; [0043]) on the wafer by forming a first reflector layer (20; lower mirror layer) on the wafer (10; compound semiconductor; [0008]; considering GaAs) (Figs. 1-4; [0043]); 
bonding an un-patterned epi layer form (30; first conducting layer, epitaxially grown; Fig. 4; [0043]) onto the first reflector form (20 and 10), 

    PNG
    media_image1.png
    595
    526
    media_image1.png
    Greyscale

performing a first regrowth to form first regrowth layers (40, 50 and 60; active layer, second conducting layer and tunnel junction layer; Fig. 1; [0043]) on the un-patterned epitaxially grown layers (30); 
patterning at least a portion (60) of the first regrowth layers (40, 50 and 60; Fig. 1) to form a tunnel junction pattern (60; tunnel junction pattern; Fig. 4; [0043]); 
performing a second regrowth to form second regrowth layers (70; third conducting layer; Fig. 4; [0043]); and 
bonding a second reflector form (80; upper mirror layer; Fig. 4; [0043]) onto the second regrowth layers (70), 
performing a dicing operation to form individual VCSELs (Fig. 6; [0054]).  

    PNG
    media_image4.png
    473
    506
    media_image4.png
    Greyscale

But Park fails to teach explicitly, the un-patterned epi layer form comprising a plurality of un-patterned epitaxially grown layers on a first substrate, 
removing the first substrate to form a bonded blank, wherein the bonded blank is substantially non-varying in an xy plane, 
the xy plane being normal to an intended emission direction of the VCSELs; 
the second reflector form comprising a second reflector layer and a second substrate,
and removing the second substrate,
However, in analogous art, Ueki discloses, the un-patterned epi layer form (16; first contact layer, grown using molecular beam epitaxy and not patterned; Fig. 3A; [0054]) comprising a plurality of un-patterned epitaxially grown layers (a whole wafer would have plurality of un-patterned epitaxially grown layers) of a first substrate (41; Indium phosphide substrate) (Fig. 3A; [0054]), 

    PNG
    media_image2.png
    289
    599
    media_image2.png
    Greyscale

removing the first substrate (41) to form a bonded blank (structure in Fig. 4B), wherein the bonded blank is substantially non-varying in an xy plane, 
the xy plane being normal to an intended emission direction (vertical) of the VCSEL (Fig. 4B; [0058]); 

    PNG
    media_image3.png
    223
    590
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ueki before him/her, to modify the teachings of a vertical cavity surface emitting laser as taught by Park and to include the teachings of using an intermediate substrate for connecting a few epitaxial layers to multiple semiconductor films over a different substrate and later removing the intermediate substrate as taught by Ueki since the use of the intermediate substrate would ensure a reliable bonding with very good alignment and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Ueki while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Park and Ueki fails to teach explicitly, the second reflector form comprising a second reflector layer and a second substrate,
and removing the second substrate,
However, the examiner notes that with the teaching of Ueki regarding use of an intermediate substrate to attach a layer to an existing layer stack, it is well within the purview of a person with ordinary skill in the art to use a second substrate with the second reflector layer (80; upper mirror layer; Fig. 4; [0043]) of Park and remove the second substrate, after bonding the second reflector form onto the second regrowth layers. See MPEP 2143 (I) (D) – It is obvious Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding claim 4, the combination of Park and Ueki teaches, the method of claim 2, wherein the wafer comprises GaAs (10; Figs. 1-4; [0043]; Park Reference), the first substrate comprises InP (41; Fig. 4A; [0054]; Ueki Reference), and the second substrate comprises GaAs ([0008]; Park Reference; considering GaAs for second substrate).
Note: Park teaches in para. [0008] that both GaAs and InP substrates can be used. In MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Thus, using GaAs for the second substrate would be obvious.

    PNG
    media_image2.png
    289
    599
    media_image2.png
    Greyscale


Regarding claim 5, Park discloses, the method of claim 2, wherein at least a portion of the first regrowth layers (40, 50 and 60; active layer, second conducting layer and tunnel junction layer; Fig. 1; [0043]) forms an active region (40) of a VCSEL of the individual VCSELs (Fig. 6; [0054]).  

    PNG
    media_image4.png
    473
    506
    media_image4.png
    Greyscale


Regarding claim 6, the combination of Park and Ueki teaches, the method of claim 2, wherein at least a portion of the un-patterned epitaxially grown layers (16; first contact layer, grown using molecular beam epitaxy and not patterned; Fig. 3A; [0054]; Ueki Reference) forms a first contact layer and/or a first current spreading layer of a VCSEL of the individual VCSELs.  

Regarding claim 7, the combination of Park and Ueki teaches, the method of claim 2, wherein at least one of the first reflector layer or the second reflector layer comprises a distributed Bragg reflector (DBR) stack (Fig. 1; [0044]; Ueki Reference).  
	Note: Ueki teaches in para. [0044] that each of the bottom reflective film 11 and the top reflective film 17 serve as a DBR (Distributed Bragg Reflector).

Regarding claim 8, the combination of Park and Ueki teaches, the VCSEL of claim 7, wherein the DBR stack comprises un-doped alternating layers of aluminum gallium arsenide (AlGaAs) and gallium arsenide (GaAs) (Fig. 1; [0044]; Ueki Reference).  
Note: Ueki teaches in para. [0044] that the undoped bottom reflective film 11 composed of semiconductor multiple films of GaAs/AlGaAs.

Regarding claim 9, Park discloses, the method of claim 2, wherein a first patterning process (performed on layer 40; Fig. 2; [0050]) of the fabrication of the VCSELs on the wafer is performed after the bonding of the un-patterned epi layer form (30; it is evident that layer 30 is already bonded) onto the first reflector form (20 and 10) (Figs. 2-6; [0043]). 

    PNG
    media_image4.png
    473
    506
    media_image4.png
    Greyscale

Regarding claim 10, Park discloses, the method of claim 2, further comprising depositing and patterning one or more metal contacts (100; electrode; Fig. 5; [0053]) onto a VCSEL of the individual VCSELs (Fig. 6; [0054]).  

    PNG
    media_image5.png
    646
    436
    media_image5.png
    Greyscale

Regarding claim 11, the combination of Park and Ueki teaches, the method of claim 2, wherein alignment of one or more patterned features (60; tunnel junction layer; Fig. 6; [0051]) of a VCSEL of the individual VCSELs is independent of the bonding of the un-patterned epi layer form (30) onto the first reflector form (20 and 10) and the bonding of the second reflector form (80) onto the second regrowth layers (70) (Fig. 6; [0051]).  
Note: The examiner notes that alignment of tunnel junction layer 60 should be independent of the bonding of the un-patterned epi layer form onto the first reflector form and the bonding of the second reflector form onto the second regrowth layers. The alignment of tunnel junction layer 60 depends on edges of other layers, i.e., 50.

    PNG
    media_image4.png
    473
    506
    media_image4.png
    Greyscale

Regarding claim 12, Park discloses, the method of claim 2, wherein the first regrowth layers (40, 50 and 60) comprise a multi-quantum well (MQW) layer stack (active layer 40 has multi-quantum well) comprising a series of quantum wells disposed between a series of barriers (multiple quantum wells would have multiple barriers between them) (Fig. 6; [0045]); and 
a p-type region (layer 50 has both p-type and n-type material alternately stacked; [0049]) disposed between a second current spreading layer (a part of layer 70; [0043]) of the second regrowth layers (70) and the MQW layer stack (inside active layer 40) (Fig. 6; [0049] – [0050]).  
Regarding claim 13, Park discloses, the method of claim 12, wherein the plurality of un-patterned epitaxially grown layers (30) comprise a first current spreading layer (all conducting layers including layer 30 act as current spreading layer; [0043]) and the p-type region (layer 50 has both p-type and n-type material alternately stacked; [0049]) is disposed between the first current spreading layer (a part of layer 30; [0043]) and the second current spreading layer (a part of layer 70; [0043]), including the MQW layer stack (active layer 40 has multi-quantum well) (Fig. 6; [0049] – [0050]).  

    PNG
    media_image4.png
    473
    506
    media_image4.png
    Greyscale

Regarding claim 14, Park discloses, the method of claim 12, wherein the second current-spreading layer (a part of layer 70; [0043]) and the p- type region (layer 50 has both p-type and n-type material alternately stacked; [0049]) form a reversed-bias p-n junction (layers 50 and 70 have both p-type and n-type material alternately stacked; thus they would form reversed-bias p-n junction depending on the potential across them; [0049]) formed around the tunnel junction (60) (Fig. 6; [0049] – [0050]), 
wherein the reversed-bias p-n junction is configured to block a current (this is the characteristics of the reversed-biased p-n junction) around the tunnel junction (60) with low capacitance (this is also a characteristics of the reversed-biased p-n junction, i.e., having very low capacitance due to higher depletion region) (Fig. 6; [0049] – [0050]).  

    PNG
    media_image4.png
    473
    506
    media_image4.png
    Greyscale


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US2008/0137692A1 (Park) and further in view of US 2006/0227835 A1 (Ueki). 
Regarding claim 19, Park discloses, a method for fabricating a vertical cavity surface emitting laser on a large wafer, the method comprising: 
forming a first reflector form (20 and 10; lower mirror layer and substrate; Fig. 4; [0043]) on the wafer by forming a first reflector layer (20; lower mirror layer) on the wafer (10; compound semiconductor; [0008]; considering GaAs) (Figs. 1-4; [0043]); 
bonding an un-patterned epi layer form (30; first conducting layer, epitaxially grown; Fig. 4; [0043]) onto the first reflector form (20 and 10), 

    PNG
    media_image1.png
    595
    526
    media_image1.png
    Greyscale

performing a first regrowth to form first regrowth layers (40, 50 and 60; active layer, second conducting layer and tunnel junction layer; Fig. 1; [0043]) on the un-patterned epitaxially grown layers (30); 
patterning at least a portion (60) of the first regrowth layers (40, 50 and 60; Fig. 1) to form a tunnel junction pattern (60; tunnel junction pattern; Fig. 4; [0043]); 
performing a second regrowth to form second regrowth layers (70; third conducting layer; Fig. 4; [0043]); and 
bonding a second reflector form (80; upper mirror layer; Fig. 4; [0043]) onto the second regrowth layers (70), 
performing a dicing operation to form individual VCSELs (Fig. 6; [0054]).  

    PNG
    media_image4.png
    473
    506
    media_image4.png
    Greyscale

But Park fails to teach explicitly, the un-patterned epi layer form comprising a plurality of un-patterned epitaxially grown layers on a first substrate, 
removing the first substrate to form a bonded blank, where the bonded blank consists of un-patterned layers; 
the second reflector form comprising a second reflector layer and a second substrate,
and removing the second substrate,
However, in analogous art, Ueki discloses, the un-patterned epi layer form (16; first contact layer, grown using molecular beam epitaxy and not patterned; Fig. 3A; [0054]) comprising a plurality of un-patterned epitaxially grown layers (a whole wafer would have plurality of un-patterned epitaxially grown layers) of a first substrate (41; Indium phosphide substrate) (Fig. 3A; [0054]), 

    PNG
    media_image2.png
    289
    599
    media_image2.png
    Greyscale

removing the first substrate (41) to form a bonded blank (structure in Fig. 4B), wherein the bonded blank consists of un-patterned layers (not patterned) (Fig. 4B; [0058]); 

    PNG
    media_image3.png
    223
    590
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park and Ueki before him/her, to modify the teachings of a vertical cavity surface emitting laser as taught by Park and to include the teachings of using an intermediate substrate for connecting a few epitaxial layers to multiple semiconductor films over a different substrate and later removing the intermediate substrate as taught by Ueki since the use of the intermediate substrate would ensure a reliable bonding with very good alignment and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Ueki while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Park and Ueki fails to teach explicitly, the second reflector form comprising a second reflector layer and a second substrate,
However, the examiner notes that with the teaching of Ueki regarding use of an intermediate substrate to attach a layer to an existing layer stack, it is well within the purview of a person with ordinary skill in the art to use a second substrate with the second reflector layer (80; upper mirror layer; Fig. 4; [0043]) of Park, to bond the second reflector form onto the second regrowth layers. See MPEP 2143 (I) (D) – It is obvious Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Ueki as applied to claim 2 and further in view of US 2014/0273323 A1 (Kim). 
Regarding claim 3, the combination of Park and Ueki fails to teach explicitly, the method of claim 2, wherein the wafer has at least one dimension that is at least three inches.  
However, in analogous art, Kim discloses, the method of claim 2, wherein the wafer has at least one dimension that is at least three inches ([0294]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Ueki and Kim before him/her, to modify the teachings of a vertical cavity surface emitting laser as taught by Park and to include the teachings of using large wafer sizes anywhere from 2 inches to 18 inches as taught by Kim since larger wafer sizes are a trend these days to have large number of chips out of one wafer which reduces manufacturing cost and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Kim while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Ueki as applied to claim 2 and further in view of US 2018/0366905 A1 (Sirbu). 
Regarding claim 15, the combination of Park and Ueki fails to teach explicitly, the method of claim 2, wherein the tunnel junction comprises a heavily doped p++/n++ indium aluminum gallium arsenide tunnel junction.  
However, in analogous art, Sirbu discloses, the method of claim 2, wherein the tunnel junction (212; tunnel junction; Fig. 2; [0045]) comprises a heavily doped p++/n++ indium aluminum gallium arsenide tunnel junction ([0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Ueki and Sirbu before him/her, to modify the teachings of a vertical cavity surface emitting laser including a tunnel junction as taught by Park and to include the teachings of the tunnel junction comprising a heavily doped p++/n++ indium aluminum gallium arsenide as taught by Sirbu since this is how a tunnel junction is being formed and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Sirbu while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Regarding claim 16, the combination of Park and Ueki fails to teach explicitly, the method of claim 2, wherein the tunnel junction defines an optical aperture for a laser light emitted by a VCSEL of the individual VCSELs.  
However, in analogous art, Sirbu discloses, the method of claim 2, wherein the tunnel junction (212; tunnel junction; Fig. 2; [0045]) defines an optical aperture for a laser light emitted by a VCSEL of the individual VCSELs ([0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Ueki and Sirbu before him/her, to modify the teachings of a vertical cavity surface emitting laser including a tunnel junction as taught by Park and to include the teachings of the tunnel junction defining an optical aperture for a laser light emitted by a VCSEL of the individual VCSELs as taught by Sirbu since this is the functionality of the tunnel junction and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Sirbu while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Ueki as applied to claim 2 and further in view of US 2012/0134381 A1 (Sirbu2). 
Regarding claim 17, the combination of Park and Ueki fails to teach explicitly, the method of claim 2, wherein the bonding of the un-patterned epi layer form onto the first reflector form is performed at a temperature greater than 500 0C.  
However, in analogous art, Sirbu2 discloses, the method of claim 2, wherein the bonding of the un-patterned epi layer form onto the first reflector form is performed at a temperature greater than 500 0C ([0015]).
Note: Sirbu2 teaches in para. [0015] that in order to obtain an acceptable bonding strength, the wafer fusion is normally performed at 600 0C. At this temperature very strong covalent bonds are formed between GaAs-based and InP-based wafers. With this teaching, it can be deduced that other bonding, i.e., between un-patterned epi layer form and the first reflector form, should also be performed at 600 0C.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Ueki and Sirbu2 before him/her, to modify the teachings of a vertical cavity surface emitting laser as taught by Park and to include the teachings of performing the wafer fusion at 600 0C to obtain an acceptable bonding strength as taught by Sirbu2 since this is the temperature required to perform a good wafer fusion and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Sirbu2 while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Ueki as applied to claim 2 and further in view of US 2020/0244040 A1 (Wang). 
Regarding claim 18, the combination of Park and Ueki fails to teach explicitly, the method of claim 2, further comprising incorporating a VCSEL of the individual VCELs into a transmitter or transceiver device.  
However, in analogous art, Wang discloses, the method of claim 2, further comprising incorporating a VCSEL of the individual VCELs into a transmitter or transceiver device ([0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Ueki and Wang before him/her, to modify the teachings of a vertical cavity surface emitting laser as taught by Park and to include the teachings of incorporating the VCSEL into a transmitter or transceiver device as taught by Wang since the transmitter or transceiver requires a VCSEL device and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Wang while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Ueki as applied to claim 19 and further in view of US 2014/0273323 A1 (Kim). 
Regarding claim 20, the combination of Park and Ueki fails to teach explicitly, the method of claim 19, wherein the wafer has at least one dimension that is at least three inches.  
However, in analogous art, Kim discloses, the method of claim 19, wherein the wafer has at least one dimension that is at least three inches ([0294]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Park, Ueki and Kim before him/her, to modify the teachings of a vertical cavity surface emitting laser as taught by Park and to include the teachings of using large wafer sizes anywhere from 2 inches to 18 inches as taught by Kim since larger wafer sizes are a trend these days to have large number of chips out of one wafer which reduces manufacturing cost and absent this important teaching in Park, a person with ordinary skill in the art would be motivated to reach out to Kim while forming a vertical cavity surface emitting laser of Park. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2003/0025171 A1 (Geske) - A semiconductor substrate is disclosed having a plurality of epitaxial regions disposed at different lateral locations, includes assembling a plurality of epitaxial layers vertically adjacent to each other on a host substrate to form an epitaxial structure.  The surface of the epitaxial structure is etched to reveal epitaxial regions of the epitaxial layers at different lateral locations on the host substrate. Then a wafer bonding is performed on the etched surface of the epitaxial structure to a transfer substrate.
2. US 2002/0101894 A1 (Coldren) - A method for aperturing a vertical-cavity surface-emitting laser (VCSEL) is disclosed for increasing the external quantum efficiency and decreasing the threshold current. It involves an etching mixture that is applied to the active region of the VCSEL. The etching mixture is designed in a manner to selectively etch the active region of the VCSEL at a rate substantially faster than the etch rate of at least one of the multiple DBRS associated with the VCSEL.
3. US 5,724,376 A (Kish) - A method for fabricating transparent substrate vertical cavity surface emitting lasers (VCSEL) using wafer bonding is disclosed. The VCSELs have their active layers located much more closely to a heat sink than is possible in known absorbing substrate VCSELs. The improved heat transport from the active layer to the heat sink permits higher current operation with increased light output as a result of the lower thermal impedance of the system. Alternatively, the same light output can be obtained from the wafer bonded VCSEL at lower drive currents. Additional embodiments use wafer bonding to improve current crowding, current and/or optical confinement in a VCSEL and to integrate additional optoelectronic devices with the VCSEL.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


07/12/2022